
	
		II
		112th CONGRESS
		1st Session
		S. 1414
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2011
			Mr. Sanders (for
			 himself, Mrs. Gillibrand,
			 Mr. Leahy, and Mr. Tester) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to establish a community-supported agriculture promotion
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Community-Supported Agriculture
			 Promotion Act.
		2.Community-supported
			 agriculture promotion programSubtitle A of title X of the Food,
			 Conservation, and Energy Act of 2008 (122 Stat. 2097; Public Law 110–246) is
			 amended by adding at the end the following:
			
				10110.Community-supported
				agriculture promotion program
					(a)DefinitionsIn
				this section:
						(1)CSAThe
				term CSA means a farm operated in a manner consistent with
				community-supported agriculture, as defined by the Secretary.
						(2)Nonprofit
				organizationThe term nonprofit organization means
				an organization, group, institute, or institution that qualifies as an
				organization described in section 501(c) of the Internal Revenue Code of 1986,
				and is exempt from taxation under section 501(a) of that Code.
						(3)ProgramThe
				term Program means the Community-Supported Agriculture Promotion
				Program established under subsection (b).
						(4)Underserved
				communityThe term underserved community means a
				community (including an urban or rural community or an Indian tribe) that, as
				determined by the Secretary, has—
							(A)limited access to
				affordable, healthy foods, including fresh fruits and vegetables;
							(B)a high incidence
				of a diet-related disease (including obesity) as compared to the national
				average;
							(C)a high rate of
				hunger or food insecurity; or
							(D)severe or
				persistent poverty.
							(b)EstablishmentThe
				Secretary shall carry out a program, to be known as the
				Community-Supported Agriculture Promotion Program, to promote
				community-supported agriculture.
					(c)Program
				purposesThe purposes of the Program are—
						(1)to assist in the
				improvement or expansion of existing CSAs;
						(2)to assist in the
				development of new CSAs;
						(3)to enhance the
				economic viability of agricultural producers;
						(4)to enhance the
				relationship between consumers and agricultural producers;
						(5)to encourage
				outreach and education activities that develop consumer interest in CSA
				participation;
						(6)to assist in the
				development, improvement, or expansion of innovative delivery and distribution
				programs that stimulate consumer interest in CSA participation; and
						(7)to assist in the
				development, improvement, and expansion of multifarm CSAs that—
							(A)allow
				agricultural producers to concentrate on the production of a few crops or the
				development of value-added products; and
							(B)stimulate
				consumer interest in CSA participation by offering an increased variety of
				products.
							(d)Eligible
				entitiesAn entity shall be eligible to receive a grant under the
				Program if the entity is—
						(1)a nonprofit
				organization;
						(2)an extension
				service program operated through an institution of higher education (as defined
				in section 101 of the Higher Education Act of
				1965 (20 U.S.C. 1001));
						(3)an agricultural
				producer;
						(4)a State or local
				government;
						(5)a public benefit
				corporation; or
						(6)such other entity
				as the Secretary may designate.
						(e)Criteria and
				guidelines
						(1)In
				generalThe Secretary shall establish criteria to evaluate and
				rank proposed projects under the Program.
						(2)PreferenceIn
				developing the criteria, the Secretary shall emphasize support for—
							(A)public entities
				and nonprofit organizations that propose in an application to provide
				substantial financial and technical assistance directly to CSAs from
				individual- or family-operated farms;
							(B)CSAs from
				individual- or family-operated farms;
							(C)the expansion of
				CSAs into underserved communities;
							(D)CSAs operated by
				or employing veterans (as defined in section 101 of title 38, United States
				Code); and
							(E)the development,
				improvement, or expansion of innovative delivery and distribution programs that
				stimulate consumer interest in CSA participation.
							(f)Funding
						(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section—
							(A)$10,000,000 for
				fiscal year 2012;
							(B)$12,000,000 for
				each of fiscal years 2013 through 2015; and
							(C)$15,000,000 for
				each fiscal years 2016 through 2018.
							(2)Interdepartmental
				coordinationIn carrying out this subsection, the Secretary shall
				ensure, to the maximum extent practicable, coordination between the applicable
				agencies.
						.
		3.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
